NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                              JUL 11 2012

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

MICHAEL RAE MOORE-WHITE,                         No. 10-16244

              Plaintiff - Appellant,             D.C. No. 3:09-cv-08077-NVW

  v.
                                                 MEMORANDUM*
FANN CONTRACTING, INC.,

              Defendant - Appellee.


                   Appeal from the United States District Court
                            for the District of Arizona
                     Neil V. Wake, District Judge, Presiding

                       Argued and Submitted June 13, 2012
                            San Francisco, California

Before: HUG, RAWLINSON, and IKUTA, Circuit Judges.

       Appellant Michael Rae Moore-White challenges the district court’s grant of

summary judgment in favor of Appellee Fann Contracting, Inc. on the basis that

there was not a legally sufficient employment relationship between Moore-White




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
and Fann. We have jurisdiction pursuant to 28 U.S.C. § 1291 and affirm the

district court’s ruling.

       Moore-White failed to show that Fann’s interference in her employment

opportunities was significant enough to create the necessary employment

relationship for Title VII liability as an indirect employer. See Anderson v. Pac.

Mar. Ass’n, 336 F.3d 924, 930 (9th Cir. 2003) (An indirect employment

relationship may exist “where a defendant subject to Title VII interferes with an

individual’s employment opportunities with another employer.”) (citation omitted);

see also Gomez v. Alexian Bros. Hosp., 698 F.2d 1019, 1021 (9th Cir. 1983)

(holding that interference was sufficient to create an indirect employment

relationship where the indirect employer declined to contract with plaintiff’s direct

employer for discriminatory reasons, costing the plaintiff a position as the medical

director of an emergency room); Ass’n of Mexican-American Educators v.

California, 231 F.3d 572, 578, 581-82 (9th Cir. 2000) (en banc) (holding the same

where the indirect employer, the State of California, implemented an allegedly

discriminatory skills test that was a prerequisite for the plaintiffs to gain

employment with their direct employers, the school districts).

       AFFIRMED.




                                            2